           Case: 3:20-cr-00077-jdp Document #: 22 Filed: 10/14/20 Page 1 of 3


                                  U.S. Department of Justice
                                                                                          Teleplrone 608/264-5158
                                  Scott C. Blader                                              7TY 608/264-5006
                                                                           Administrative Facsimile 608/264-5183
                                  United States Attorney                    Civil Division Facsimile 608/264-5724
                                  Western District of Wisconsin         Criminal Division F11csimile 608/264-5054

 Address:
 222 West Wnshi11gto11 Ave1111e
 S11ite 700
 Mndiso11, Wisco11si11 53703

                                            August 26, 2020

Peter R. Moyers
Federal Defender Services of Wisconsin, Inc.
22 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703

         Re:        United States v. Anthony R. Krohn
                    Case No. 20-cr-77-jdp

Dear Attorney Moyers:

       1bis is the proposed plea agreement between the defendant and the United
States in this case.

       1.     The defendant agrees to plead guilty to the one-count indictment in this
case. 1bis count charges a violation of Title 18, United States Code, Section 922(g)(l),
which carries maximum penalties of ten years in prison, a $250,000 fine, a three-year
period of supervised release, and a $100 special assessment. In addition to these
maximum penalties, any violation of a supervised release term could lead to an
additional term of imprisonment pursuant to 18 U.S.C. § 3583. The defendant agrees to
pay the special assessment at or before sentencing. The defendant understands that the
Court will enter an order pursuant to 18 U.S.C. § 3013 requiring the immediate payment
of the special assessment. In an appropriate case, the defendant could be held in
contempt of court and receive an additional sentence for failing to pay the special
assessment as ordered by the Court.

       2.    The defendant acknowledges, by pleading guilty, that he is giving up the
following rights: (a) to plead not guilty and to persist in that plea; (b) to a jury trial; (c)
to be represented by counsel--and if necessary have the Court appoint counsel--at trial
and at every other stage of the trial proceedings; (d) to confront and cross-examine
adverse witnesses; (e) to be protected from compelled self-incrimination; (f) to testify
and present evidence; and (g) to compel the attendance of witnesses.

       3.      The defendant understands that upon conviction, if he is not a United
States citizen, he may be removed from the United States, denied citizenship, and denied
future admission to the United States. The defendant nevertheless affirms that he wants
      Case: 3:20-cr-00077-jdp Document #: 22 Filed: 10/14/20 Page 2 of 3


August 26, 2020
Page2


to plead guilty regardless of any removal and immigration consequences that his plea
may entail, even if the consequence is automatic removal from the United States.

       4.     The United States agrees that this guilty plea will completely resolve all
possible federal criminal violations that have occurred in the Western District of
Wisconsin provided that both of the following conditions are met (a) the criminal
conduct relates to the conduct described in the indictment; and (b) the criminal conduct
was known to the United States as of the date of this plea agreement This agreement not
to prosecute is limited to those types of cases for which the United States Attorney's
Office for the Western District of Wisconsin has exclusive decision-making authority.
The defendant also understands that the United States will make its full discovery file
available to the Probation Office for its use in preparing the presentence report

       5.     The United States agrees to recommend that the Court, in computing the
advisory Sentencing Guideline range, and in sentencing the defendant, give the
defendant the maximum available reduction for acceptance of responsibility. This
recommendation is based upon facts currently known to the United States and is
contingent upon the defendant accepting responsibility according to the factors set forth
in USSG § 3El.1. The United States is free to withdraw this recommendation if the
defendant has previously engaged in any conduct which is unknown to the United States
and is inconsistent with acceptance of responsibility, or if he engages in any conduct
between the date of this plea agreement and the sentencing hearing which is inconsistent
with acceptance of responsibility. This recommendation is contingent on the defendant
signing this plea letter on or before September 4, 2020.

       6.      The defendant agrees to complete the enclosed financial statement and
return it to this office within one week of the guilty plea hearing. The defendant also
authorizes the U.S. Attorney's Office to run the defendant's credit report The
defendant also agrees that the probation office may disclose to the United States the net
worth and cash flow statements to be completed by the defendant in connection with
the preparation of the presentence report, together with all supporting documents.

       7.    In the event of an appeal by either party, the United States reserves the
right to make arguments in support of or in opposition to the sentence imposed by the
Court.

       8.    The defendant understands that sentencing discussions are not part of the
plea agreement. The defendant should not rely upon the possibility of a particular
sentence based upon any sentencing discussions between defense counsel and the
United States.
       Case: 3:20-cr-00077-jdp Document #: 22 Filed: 10/14/20 Page 3 of 3


August 26, 2020
Page3


       9.    If your nnderstanding of our agreement conforms with mine as set out
above, would you and the defendant please sign this letter and return it to me. By his
signature below, the defendant acknowledges his understanding that the United States
has made no promises or guarantees regarding the sentence which will be imposed.
The defendant also acknowledges his nnderstanding that the Court is not required to
accept any recommendations which may be made by the United States and that the
Court can impose any sentence up to and including the maximum penalties set out
above.

        10.    By your signatures below, you and the defendant also acknowledge that
this is the only plea agreement in this case.

                                           Very truly yours,

                                           SCOTI C. BLADER
                                           United States Attorney

                                           By:
  October 14, 2020


Date                                       COREY C. STEPHAN
                                           Assistant United States Attorney
                                           10/13/2020
  Peter R. Moyers
PETER R. MOYERS                            Date
Attorney for the Defendant


~HN
Defendant
                                             10-
                                           Date
                                                    ~   -2020


Enclosure
